DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on April 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman, et al. (US 2010/0297432).

	In reference to Claim 1, Sherman discloses a method of manufacturing a composite layer ([0011]) a combination of metal and ceramic ([0011]) by means of a laser heating source ([0015]) wherein the metal particles are in the size of microns and the ceramic particles are in the size of nanoscale ([0016]) with the system using the laser to fuse the layer ([0010]-[0015]).

	In reference to Claim 2, Sherman discloses the method of Claim 1, as described above.
	Sherman discloses the metal element is titanium powder ([0060]).

	In reference to Claim 3, Sherman discloses the method of Claims 1 or 2, as described above.
	Sherman discloses the ceramic element is zirconia powder ([0061]).

	In reference to Claim 4, Sherman discloses the method of Claim 3, as described above.
	Sherman discloses zirconia ([0061]) (Examiner is interpreting zirconia to meet the stabilized zirconia).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman, et al. (US 2010/0297432) in view of Brannvall, et al. (US 2012/0156472).

	In reference to Claim 5, Sherman discloses the method of Claim 4, as described above.
	Sherman does not disclose the zirconia is YTtriated zirconia type (YSZ) with a concentration of yttrium oxide between 11% and 30% by volume of the zirconia.
	Brannvall discloses zirconia comprising 80% vol, or even about 50% of zirconium oxide with 3 mol% of yttrium oxide ([0021]) (11-30% concentration of yttrium oxide).
	It would have been obvious to one of ordinary skill in the art to complete the method of Sherman using the yttrium oxide concentration of Brannvall because it stabilizes the combination ([0016]).

	In reference to Claim 6, modified Sherman discloses the method of Claim 5, as described above.
	Sherman discloses a metal particle size of 0.5 to 100 microns ([0016]) and a ceramic particle size of 3 to 100 nanometers ([0020]).

	In reference to Claim 7, modified Sherman discloses the method of Claim 6, as described above.
	Sherman discloses a laser spot ([0068]).

	In reference to Claim 8, modified Sherman discloses the method of Claim 6, as described above.
	Sherman discloses melting the zone for 0.1 to 10 seconds ([0029]).

	In reference to Claim 9, modified Sherman discloses the method of Claim 6, as described above.
	Sherman discloses a thickness of 10 to 10,000 microns with a preferred thickness of less than 100 microns ([0038]).

	In reference to Claim 10, modified Sherman discloses the method of Claim 6, as described above.
	Sherman discloses a melting point and temperature of 400 to 4,000 degrees Celsius ([0029]).

	In reference to Claim 11, modified Sherman discloses the method of Claim 6, as described above.
	Sherman discloses a ceramic volume percentage of less than 85, which would create a volume percentage of metal more than 15 ([0014]).

	In reference to Claim 12, modified Sherman discloses the method of Claim 6, as described above.
	Sherman discloses a ceramic volume percentage of less than 85 ([0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742